Citation Nr: 0726459	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  03-05 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a spinal cord 
tumor.

3.  Entitlement to service connection for residuals of a 
collapsed lung, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1949 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

The veteran appeared before the undersigned at a March 2007 
Board hearing and testified regarding his symptomatology.  A 
transcript is of record.

This matter was remanded by the Board in December 2006 for 
further development.


FINDINGS OF FACT

1.  There is no competent medical evidence linking a current 
back disorder to service.

2.  The appellant's back pain alone is not a disability for 
which VA compensation may be established.

3.  There is no competent medical evidence linking a spinal 
cord tumor to service.  

4.  There is no medical evidence of a current disability due 
to a collapsed lung.




CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).

2.  A spinal cord tumor was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
2002 & Supp 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).  

3.  A collapsed lung was not incurred in or aggravated by 
active service or by any service-connected disorder.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2002 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain. VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claims were 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

Criteria for Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303, 3.306.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. 
 §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



I.    Entitlement to service connection for residuals of a 
back injury.

Background and Analysis

The veteran claims that he injured his back during service 
when a plane crashed.  He stated that he did not seek medical 
treatment for the condition.  The service medical records are 
devoid of any complaints, treatment, or diagnosis of a back 
injury.  The veteran's spine was evaluated as normal on his 
February 1953 examination prior to discharge.

It was not until years after service that there is any record 
of complaints or findings involving a back problem.  This 
lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

Back problems addressed by surgery in 1989 related to a tumor 
on the spinal column resulting in neurological problems in 
the upper extremities.  (This condition is addressed in more 
detail below.)    

The veteran did not submit a claim for service connection for 
a back problem until 2002.

When the veteran underwent VA examination in April 2004, he 
reported that he was struck by an aircraft wheel while in 
service.  The impression included the following: "[m]inor 
trauma to some portion of the upper back in service when hit 
by an aircraft wheel.  This was a minor problem that did not 
require medical attention at the time, or through the rest of 
his service career."  The examiner further noted that the 
veteran did not complain of any other back disorder.

In a March 2006 VA addendum, the examiner opined that the 
injury the veteran suffered during service was likely a minor 
contusion not requiring treatment.  The examiner went on to 
state that any neck discomfort the veteran experiences is 
most likely due to the 2 previous neck surgeries, post 
operative scar tissue, and degenerative changes in the 
subsequent years.  

The veteran testified at his March 2007 Board hearing that 
his back was injured when he was struck and knocked down by a 
wheel of an aircraft.  The veteran stated that he did not 
report nor seek treatment for this incident.  The veteran 
further testified that his current back problem is manifested 
by pain.

Initially, the Board also notes there is no actual diagnosis 
of a current back disorder, other than the veteran's 
complaints of back pain.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a symptom, such as 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted. See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom, 239 
F.3d 1356 (Fed. Cir. 2001), dismissed in part on other 
grounds, 15 Vet. App. 269 (2001). 

More importantly, in this case, a review of post-service 
private and VA medical records associated with the file 
reveals no medical evidence or opinion that ties any current 
residuals of a back injury to any aspect of the veteran's 
service.  The only link between service and the veteran's 
back problems comes from statements and assertions by the 
veteran.  The Board points out, however, that as a lay person 
without the appropriate medical training and expertise, the 
veteran simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In short, no competent medical evidence has otherwise been 
presented to show a causal nexus between an inservice back 
injury and any current back problem today.  The Board has 
considered the April 2004 statement in which the VA 
examination reported a history of the veteran having received 
minor trauma related to being struck by an aircraft.  In this 
case, however, the treating physician did not conclude that 
the veteran has any back disorder that was of service onset 
or was otherwise related thereto.  Rather, the examiner's 
statements constitute only a history provided by the veteran.  
The Court has held that a bare transcription in a medical 
record of the veteran's self-reported history, unenhanced by 
medical analysis, does not constitute competent medical 
evidence as is required to make the claim well grounded.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Without a currently diagnosed back disorder, and competent 
medical evidence relating such a disorder to some aspect of 
the veteran's period of active service, service connection 
can not be granted.  See Hickson, supra.   Here, there are no 
records showing any chronic back problems during service, at 
separation, or for years thereafter.  Cervical spine problems 
shown in 1989 were related to the spinal cord tumor, not to 
service.  No back condition has been diagnosed and related by 
competent medical evidence to any aspect of the veteran's 
period of service.  Consequently, the service connection 
claim is denied. 

II.   Entitlement to service connection for a spinal cord 
tumor.

Background and Analysis

The veteran contends that his spinal cord tumor is related to 
the inservice injury he suffered when he was struck in a 
plane crash.  As noted above, however, there exist no records 
showing any complaints or treatment for back problems related 
to a plane crash or otherwise.  The service medical records 
are devoid of any complaints, treatment or diagnosis of a 
spinal cord tumor.  The veteran's spine was normal at 
separation from service in 1953 and for years thereafter.  It 
was not until 1989 that the veteran was diagnosed with a 
spinal cord tumor and underwent surgery.  

This lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

While the veteran may have post-operative residuals of the 
spinal cord tumor treated in 1989, there is absolutely no 
medical evidence or opinion on file linking the spinal cord 
tumor to any aspect of the veteran's period of service.  To 
the contrary, the VA examiner in March 2006 gave the medical 
opinion that the veteran's benign spinal cord tumor is 
unrelated to any event in service.  Without competent 
evidence linking disability from the spinal cord tumor to 
service, there is no basis upon which to grant the benefit 
sought on appeal.  Service connection must be denied.


III.  Entitlement to service connection for residuals of a 
collapsed lung.

Background and Analysis

The veteran has asserted that he suffers from disability 
incurred when his lungs collapsed shortly after his surgery 
for a spinal cord tumor.  Initially, the Board points out 
that service connection for the spinal cord tumor was denied, 
and that service connection for lung disability cannot be 
granted on as secondary to any spinal cord tumor residuals as 
they are not related to service.   See 38 C.F.R. §  3.310 
(Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.)  While the veteran may well have suffered 
a collapsed lung shortly after surgery in 1989, the surgery 
was not for a service-connected condition.  Secondary service 
connection is therefore not warranted.  

Reviewing the matter on a direct basis, the Board notes that 
while a 1952 chest X-rays showed soft minimal infiltration in 
the small area of the left lower lobe, a subsequent 1952 X-
ray revealed no pathology noted.  Service medical records are 
silent for any complaints, treatment, or diagnosis of a 
collapsed lung.  At separation in 1953, the lungs were 
evaluated as normal.   

Further, with the exception of his hearing testimony, the 
veteran has submitted no evidence that indicates post-service 
diagnosis or treatment for a collapsed lung.   VA medical 
treatment records from April 2004 to March 2006 and private 
medical records from the Methodist Hospital in October 1989 
associated with the claims file are devoid of any evidence of 
complaints, treatment, diagnosis, or residuals of a collapsed 
lung.

The Board finds that the veteran does not have a current 
diagnosis of a collapsed lung or the residuals of a collapsed 
lung.  In the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In Brammer, the United States Court of 
Appeals for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  The Court further stated that where the proof 
is insufficient to establish a present disability there can 
be no valid claim for service connection.  Id.  


The claim is denied.


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to service connection for a spinal cord tumor is 
denied.

Entitlement to service connection for a residuals of a 
collapsed lung is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


